Citation Nr: 1042630	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 1970 to 
March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2007-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
that in pertinent part denied service connection for tinnitus.

In January 2010, the Board remanded the claim for development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The United States Court of Appeals for Veterans Claims held that 
when the remand orders of the Board are not complied with, the 
Board itself errs in failing to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's military occupation, artillery crewman, strongly 
suggests that he served in a noisy environment.  Therefore, his 
statements concerning such noise exposure are competent, 
credible, and persuasive, as they are consistent with his service 
record.  The Veteran first reported tinnitus in May 2007.  He 
attributed it to loud noise exposure as an artillery crewman.  
However, in March 2008, a VA audiologist disagreed.  The 
audiologist dissociated the Veteran's tinnitus from active 
military service on the basis of significant post-service noise 
exposure working in a machine shop.  

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he had little post service noise exposure 
and that his VA examination report erroneously notes post service 
exposure that he never experienced.  

In January 2010, the Board returned the March 2008 VA audiometry 
report to the examiner for clarification.  The Board requested 
that the audiologist consider the correct history of noise 
exposure, address the etiology of tinnitus, and then provide a 
rationale for that opinion.  

A March 2010 VA audiometry report reflects that an audiologist 
re-examined the Veteran's hearing and then dissociated tinnitus 
from active service noise exposure.  Unfortunately, the examiner 
provided no rationale for that conclusion.  Although the examiner 
provide a complete rationale addressing the etiology of hearing 
loss, such was not requested, because service connection for 
hearing loss is not an issue before VA at this time.  

Because tinnitus is a distinct disability separate from hearing 
loss, the examiner must address the etiology of tinnitus and 
provide a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (a medical opinion that contains only data and 
conclusions is accorded no weight).  

Accordingly, this case is remanded to the AMC for the following 
action:

1.  The AMC should return the claims file 
to the March 2010 VA examining audiologist 
for an addendum.  The audiologist is asked 
to do the following:

I.  Note a review of the claims file 
in the report. 

II.  Address whether it is at least as 
likely as not (50 percent or greater 
probability) that tinnitus is the 
result of noise exposure duing active 
military service.  

III.  Offer a rationale for any 
opinion expressed.  If the question 
cannot be answered, the audiologist 
should state the reason.  The Veteran 
may be reexamined if necessary.  If 
the specified audiologist is 
unavailable, a qualified substitute 
may be used.  

2.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for examination (if an examination is 
scheduled), without good cause, could have adverse consequences 
on the claim.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

